Exhibit 12.1 Lowe's Companies, Inc. Statement Re Computation of Ratio of Earnings to Fixed Charges In Millions, Except Ratio Data NineMonths Ended Fiscal Years Ended On October 29, October 30, January 29, January 30, February 1, February 2, February 3, Earnings: Earnings Before Income Taxes $ Add: Fixed Charges Less: Capitalized Interest (1) (4 ) Adjusted Earnings $ Fixed Charges: Interest Expense (2) $ Rental Expense (3) Total Fixed Charges $ Ratio of Earnings to Fixed Charges (1) Includes the net of interest capitalized and the amortization of previously-capitalized interest. (2) Interest accrued on uncertain tax positions is excluded from Interest Expense in the computation of Fixed Charges. (3) The portion of rental expense that is representative of the interest factor in these rentals.
